Fourth Court of Appeals
                                 San Antonio, Texas
                                      August 12, 2014

                                    No. 04-14-00062-CV

                              Steven STAMPS and Eva Stamps,
                                        Appellants

                                              v.

                                      Alva Elia RUIZ,
                                         Appellee

                From the 365th Judicial District Court, Dimmit County, Texas
                          Trial Court No. 12-08-11759-DCVAJA
                     Honorable Amado J. Abascal, III, Judge Presiding


                                       ORDER
Sitting:      Karen Angelini, Justice
              Sandee Bryan Marion, Justice
              Marialyn Barnard, Justice

       Appellants’ Motion to Refer to Alternative Dispute Resolution and for Stay of Appeal is
DENIED. Appellant’s motion for extension of time to file their brief is GRANTED. We ORDER
Appellants to file their brief on or before September 11, 2014. NO FURTHER EXTENSIONS
WILL BE GRANTED.



                                                   ________________________________
                                                   Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of August, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court